DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 1/12/21.  It is noted that application is a continuation of 15813208, filed 11/15/2017, now U.S. Patent #10922647.  15813208 Claims Priority from Provisional Application 62422295, filed 11/15/2016.  15813208 is a continuation of 14587424, filed 12/31/2014, now U.S. Patent #10152688.  14587424 is a continuation in part of 14504859, filed 10/02/2014, now U.S. Patent #9922304.  14504859 Claims Priority from Provisional Application 62048921, filed 09/11/2014.  14504859 Claims Priority from Provisional Application 61993578, filed 05/15/2014.  14504859 Claims Priority from Provisional Application 61900064, filed 11/05/2013.  14587424 Claims Priority from Provisional Application 62007601, filed 06/04/2014.  Claims 1-9 are pending.  


Information Disclosure Statement
Information disclosure statement dated 1/7/2021 and 10/05/22 have been acknowledged and considered.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,922,304; claims 1-18 of U.S. Patent No. 10,152,688 and claims 1-10 of U.S. Patent No. 10,922,647. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims of the previously patented claims anticipate and/or are an obvious variant of the currently pending claims.  The currently pending claims and reference claims teach one or more RFID antennas for receiving radio frequency signals emanated from medical items; RFID reader for reading the medical item data; and a computer processor for analyzing the data.  


Subject Matter free from Prior Art
Regarding a potential grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. The claims are directed to a specific improvement to the way of monitoring medical item consumption.  The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem (monitoring the consumption of medical items used during the performance of a medical procedure in a medical facility by reading data from RFID tags attached to medical items or items enclosed in wrappers having RFID tags disposed on the wrapper, wherein each tag has encoded unique identification numbers).  

This improvement in the computer technology integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

The closest prior art of record, Wass (2010/0141457), teaches:
  	an apparatus for recording consumption of medical items used during performance of a medical procedure in a medical facility and for detecting fraud in reporting the consumption of the medial items, wherein the medical items are at least initially enclosed in wrappers having RFID tags disposed in or on the wrappers, wherein a unique identification number that uniquely identifies an individual medical item is encoded in each of the RFID tags (Wass; paras. [0009], [0010], [0011], [0058])
an RFID reader electrically connected to the one or more RFID antennas, the RFID reader for decoding the unique identification numbers contained in the radio frequency signals emanated from the RFID tags (Wass; paras. [0055], [0060]); 
and a computer in communication with the database (Wass; paras. [0034], [0038]).   
Thomas (2013/0088354) teaches accessing the database to make determinations of the data (Thomas; para. [0031], [0038]) and generating fraud alert message (Thomas; para. [0015]

One of ordinary skill in the art at the time of the claimed invention would not have motivation to combine Wass in view of Thomas to expressly teach an apparatus for recording consumption of medical items used during performance of a medical procedure in a medical facility and for detecting fraud in reporting the consumption of the medial items, wherein the medical items are at least initially enclosed in wrappers having RFID tags disposed in or on the wrappers, one or more RFID antennas disposed within the internal space of the shielded enclosure, and a database in which are stored: 
Unique Device Identifier (UDI) numbers assigned by a governmental agency to identify specific types of medical items used in medical procedures; 
and unique identification numbers encoded in the RFID tags, wherein each unique identification number is stored in the database in association with one of the UDI numbers that identifies the specific type of medical item identified by the unique identification number; and 
 upon receipt of the unique identification numbers decoded by the RFID reader accessing the UDI numbers and the unique identification numbers stored in the database; 
generating a fraud alert message if any of the unique identification numbers decoded by the RFID reader for each medical item is not associated in the database with a UDI number assigned to identify the specific type of medical item identified by the unique identification number; 
and generating a fraud alert message if any unique identification number decoded by the RFID reader matches a unique identification number stored in the database in association with a medical item that was previously consumed in medical treatment of a patient

The closest foreign prior art of record Bolander (WO 2010056287 A1) teaches the use of miniature RFID tags for tracking, locating, identifying, and inventorying patient specimen samples.  Multiple readers can be set up to constantly read and report specimen location by determining the time of arrival for each read tag.  

The closest non-patent literature of record “Q Inside” (“Digital Angel's VeriTeQ Gets Order for Its Q Inside Implantable Microchip.”  Entertainment Close-up: NA. Close-Up Media, Inc. (Aug 19, 2013)) teaches Q Inside, a passive radio frequency identification ("RFID") microchip, that enables implantable medical devices to be quickly and safely identified from outside the body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        10/7/22